Citation Nr: 0412678	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  94-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for the loss of taste, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the loss of smell, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
fractured occipital bone with headaches, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which continued the disability 
ratings for all service-connected disabilities and from an 
August 1994 rating decision of the same RO which increased 
the disability rating for hemorrhoids to 10 percent.  The 
veteran asserts that all disabilities are more severe than 
rated.  

The Board first considered this appeal in June 1999 and 
remanded all issues for additional development.   All 
development having been completed, but the claims remaining 
denied, this matter is now properly returned to the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a partial loss of taste which poses no 
functional limitation.

3.  The veteran has a total loss of smell which poses no 
exceptional limitation.

4.  The veteran is status-post head trauma with occasional 
non-migrainous, muscle contraction headaches.  At worst, he 
experiences minimal occupational impairment due to mild 
symptoms.

5.  The veteran has complaints of constant nasal secretion.  
He does not require antibiotic treatment and is not 
incapacitated by his diagnosed allergic rhinitis and/pr 
sinusitis.

6.  The veteran has large external and internal hemorrhoids 
with no secondary anemia or fissures.

7.  The veteran has mild sensorineural hearing loss in the 
right ear with a numeric designation of I, and moderately 
severe sensorineural hearing loss in the left ear with a 
numeric designation of I using Table VI of 38 C.F.R. Section 
4.85.

8.  The veteran does not experience exceptional or unusual 
circumstances which would render the schedule of ratings 
impracticable.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for the loss 
of taste have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.16, 4.87a, Diagnostic Code 6276 
(2003).

2.  Criteria for a rating higher than 10 percent for the loss 
of smell have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.16, 4.87a, Diagnostic Code 6275 
(2003).

3.  Criteria for a rating higher than 10 percent for the 
residuals of a fractured occipital bone with headaches have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.130, Diagnostic Code 9304 (2003).

4.  Criteria for a rating higher than 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.16, 4.97, Diagnostic Code 6513 
(2003).

5.  Criteria for a rating higher than 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 
7336 (2003).

6.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have 


been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claims on appeal has proceeded in accordance with the law 
and regulations. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
October 1993, long before the VCAA was enacted, and the VCAA 
notice was given to the veteran in February 2003.  The Board, 
however, finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C. Section 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  The VCAA 
requires that the duty to notify is satisfied and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the content of the notice fully complied 
with the requirements of 38 U.S.C. Section 5103(a) and 
38 C.F.R. Section 3.159(b).  Additionally, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, the Board 
finds that it is not prejudicial error to decide this appeal 
at this time.  
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The February 2003 letter stated that (1) 
the evidence needed to substantiate the veteran's claims was, 
among other things, evidence that the veteran's disabilities 
had increased in severity, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini indicated that there was a 
fourth element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  Thus, under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a number of physical examinations.  It 
appears that all known and available medical records relevant 
to the issues on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the veteran 
testified before an RO hearing officer in July 1994, before 
the Board in March 1999, and has actively participated in the 
development of his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  

II.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In October 1992, the veteran requested an increase in the 
disability evaluations for each of his service-connected 
disabilities.  He asserted that each disability had increased 
in severity.  Each disability will be addressed separately.

A.  Loss of taste

The veteran's loss of taste has been evaluated under 38 
C.F.R. Section 4.87a, Diagnostic Code 6276, which allows for 
the assignment of a 10 percent rating for the complete loss 
of the sense of taste.  The schedule of ratings does not 
include a higher evaluation for the loss of taste.  As a 
consequence, the only way for a higher evaluation to be 
assigned for this disability will be on an extra-schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."


The veteran does not assert that he is totally unemployable 
because of his service-connected loss of taste nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The evidence, including the veteran's testimony before both 
the RO hearing officer and the Board, simply reflects that 
the veteran has a partial loss of taste and misses tasting 
appealing foods.  He does not contend that he is limited in 
his ability to function on a daily basis nor in an occupation 
as a result of his loss of the sense of taste.  The veteran 
has not required frequent periods of hospitalization for his 
loss of taste and treatment records are void of any finding 
of exceptional limitation due to the loss of taste.  

The Board does not doubt that the loss of taste may be 
frustrating at times; however, loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  Consequently, 
the Board finds that the 10 percent rating assigned for the 
veteran's partial loss of taste is more than appropriate as 
such a rating is in actuality reserved for a total loss of 
taste.  As such, the veteran's request for a rating higher 
than 10 percent for the loss of taste is denied.

B.  Loss of smell

The veteran's loss of smell has been evaluated under 38 
C.F.R. Section 4.87a, Diagnostic Code 6275, which allows for 
the assignment of a 10 percent rating for the complete loss 
of sense of smell.  The schedule of ratings does not include 
a higher evaluation for the loss of smell.  As a consequence, 
the only way for a higher evaluation to be assigned for this 
disability will be on an extra-schedular basis.  As noted 
above, the VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  

The veteran does not assert that he is totally unemployable 
because of his service-connected loss of smell, but he does 
contend that his inability to smell has limited his ability 
to find employment because he is unable to smell chemicals 
and fire.  The veteran testified before the RO hearing 
officer in 1994 that he was employed as a mechanic and had 
experienced a few accidents because of his loss of sense of 
smell.  In March 1999, he testified before the Board that he 
only performed occasional mechanic work.  The veteran did not 
suggest that he had stopped working on a full-time basis 
because of the loss of his sense of smell and there is no 
other evidence of record to suggest such a scenario.

The veteran has not required frequent periods of 
hospitalization as a result of his loss of smell and his 
treatment records are void of any finding of exceptional 
limitation due to the loss of smell beyond that contemplated 
by the schedule of ratings.  Although the record reflects 
that the veteran appears to be unemployed except for 
occasional mechanic work, there is no evidence to support a 
finding that he is unemployed due to a loss of smell.  The 
Board does not doubt that limitation caused by a loss of 
ability to smell would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the veteran does not 
experience exceptional limitation as a result of his loss of 
smell and the 10 percent schedular evaluation assigned 
appropriately reflects the disability experienced by the 
veteran.  As such, the veteran's request for a disability 
evaluation higher than 10 percent for loss of smell is 
denied.

C.   Residuals of a fractured occipital bone with headaches

The residuals of the veteran's fractured occipital bone have 
been evaluated using the criteria for dementia associated 
with brain trauma.  At the time the veteran filed his 
request for an increase, the residuals of a fractured 
occipital bone were rated under 38 C.F.R. Section 4.132, 
Diagnostic Code 9304, which allowed for the assignment of a 
10 percent evaluation when there was evidence of mild 
impairment of social and industrial adaptability, a 30 
percent evaluation for definite impairment of social and 
industrial adaptability, and a 50 percent evaluation for 
considerable impairment of social and industrial 
adaptability.  Effective November 7, 1996, however, the 
criteria for evaluating mental disorders were updated and 
dementia due to head trauma became redesignated under 
38 C.F.R. Section 4.130, Diagnostic Code 9304.  To rate 
under this diagnostic code as of 1996, a general rating 
formula for mental disorders is employed.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.....................................100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record reveals that the veteran is not 
treated for a mental disorder and has no complaints with 
respect to his head injury other than loss of smell and 
taste, which are addressed above, headaches, and hearing 
loss, which will be addressed below.  

The Board points out that headaches may be evaluated under 38 
C.F.R. Section 4.124a, Diagnostic Code 8100.  There must be 
evidence of migraines with characteristic prostrating attacks 
averaging one in two months in order for a compensable 
evaluation to be assigned using this diagnostic code.

The medical evidence of record does not reflect treatment for 
headaches and the veteran testified that he does not require 
any medication other than over-the-counter analgesics for his 
headaches.  In July 1994, he described his headaches as a 
small ache in the back of his head lasting two to three days 
periodically; in March 1999, he described them similarly.  
The veteran also testified that treatment was not required 
for this condition because he believed it to be permanent and 
did not anticipate any improvement.

Upon VA examination in June 1993, the veteran related having 
occasional headaches in the occipital area that were mixed 
pulsatile and oppressive, but not prostrating.  He described 
feeling irritable when he had a headache and was diagnosed as 
having post-traumatic headaches.  Upon VA examination in 
March 2003, the veteran again described occasional headaches 
that were not prostrating.  He related that his headaches did 
not require any prescription medication and did not interfere 
with his ability to perform daily activities.  The veteran 
was found to be oriented with a normal mental status and a 
diagnosis of chronic recurring non-migrainous, muscle 
contraction, post-traumatic headaches was rendered.

Given the evidence as outlined above, the Board finds that a 
compensable evaluation for headaches under Diagnostic Code 
8100 is not available as there is no evidence of migraines 
with the characteristic prostrating attacks.  As such, the 
criteria currently used for evaluation is considered the most 
applicable and the 10 percent rating assigned is deemed 
appropriate.  Specifically, at worst, the veteran experiences 
minimal occupational impairment due to mild symptoms.  There 
is no suggestion that he experiences any type of dementia, is 
not treated for a psychiatric disorder, and is only limited 
by occasional irritability when experiencing a headache every 
few months.  Thus, the Board finds that the veteran has mild 
impairment of social and industrial adaptability and a higher 
evaluation is not warranted because there is no evidence to 
support a finding of either definite impairment of social and 
industrial adaptability or a decrease in reliability and 
productivity due to symptoms such as a depressed mood, 
anxiety, memory loss or panic attacks.

The Board does not doubt that limitation caused by periodic 
headaches and irritability would have an adverse impact on 
employability; however, the record does not reflect any 
evidence of exceptional or unusual circumstances such as 
periods of frequent hospitalization or considerable loss of 
working time as a result 
of the non-migrainous headaches.  Accordingly, the Board 
finds that a higher rating for the residuals of a fractured 
occipital bone with headaches must be denied on both a 
schedular and extra-schedular basis.

D.  Sinusitis

The veteran's sinus disability is evaluated under 38 C.F.R. 
Section 4.97, Diagnostic Code 6513, which allows for the 
assignment of a 10 percent evaluation when there is evidence 
of one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A higher evaluation of 30 
percent may be assigned when there is evidence of three or 
more incapacitating episodes per year or more than six non-
incapacitating episodes per year.

The evidence of record reveals that the veteran no longer 
participates in treatment for his sinus complaints and 
questions the diagnosis of sinusitis.  Treatment records 
dated in 1993 reflect a diagnosis of allergic rhinitis 
treated with medication on one occasion and the nose being 
found to be clear several months later.  X-rays of the 
sinuses performed in May 1993 were deemed normal with the 
maxillary ethmoid and frontal sinuses clear with intact bony 
walls.  Upon VA examination that same month, the veteran 
complained of post-nasal drip, was noted to have no congested 
turbinate, and was diagnosed as having allergic 
rhinosinusitis.

In July 1994, the veteran testified before the RO hearing 
officer that he experienced nasal secretion continuously 
throughout the day.  He stated that he no longer participated 
in treatment for his sinus condition and just used over-the-
counter medication.  In March 1999, the veteran testified 
before the Board that his continued sinus drainage had caused 
stomach problems as a result of his swallowing so much mucus.  
He stated that he also thought it caused bad breath.

The veteran underwent VA examination again in March 2003 and 
complained of nasal stuffiness, purulent nasal discharge, and 
loss of smell.  He did not relate having allergic attacks or 
speech impairment.  The examiner found no evidence of 
obstruction, purulent discharge or crusting.  It was noted 
that there was no sinus pathology and diagnoses of allergic 
rhinitis and mild deviation of the nasal septum were 
diagnosed.  In April 2003, the examiner submitted an addendum 
to his report reflecting that a review of the record did not 
reveal any evidence of significant respiratory problems to 
warrant pulmonary function studies and, as a consequence, 
none were ordered.  The examiner noted that there was no 
evidence of significant symptoms of sinusitis after the late 
1970's and no current symptoms related to sinusitis.

Given the evidence as outlined above, the Board finds that a 
rating higher than the currently assigned 10 percent cannot 
be granted because the medical evidence does not reflect that 
the veteran experiences either incapacitating symptom 
episodes or non-incapacitating symptom episodes.  Although 
the veteran has asserted over the years that he experiences 
continued drainage, there has been no finding of purulent 
discharge or crusting.  The veteran does not require 
antibiotics.  Giving the veteran the benefit of every 
reasonable doubt would allow for the assignment of a 
compensable rating; however, absent objective medical 
evidence of an increase in severity, the veteran's request 
for a higher evaluation must be denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  Because the veteran has not 
submitted any evidence showing that his service-connected 
sinusitis has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, the Board finds that a higher rating based on 
exceptional or unusual circumstances cannot be granted on an 
extra-schedular basis and the request for an increase is 
denied.

E.  Hemorrhoids

The veteran's hemorrhoids have been evaluated using the 
criteria of 38 C.F.R. Section 4.114, Diagnostic Code 7336.  
Specifically, a 10 percent evaluation is assigned when there 
is evidence of large or thrombotic, irreducible, hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences.  A 20 percent evaluation is assigned when there 
is evidence of external or internal hemorrhoids with 
persistent bleeding and secondary anemia or fissures.

The veteran underwent VA examination in July 1993 and 
complained of anal pain on standing, sitting, and with bowel 
movements.  He related having occasional bleeding and using 
suppositories as needed.  External hemorrhoids were 
visualized as well as a large hemorrhoidal tag.  The veteran 
had a tender anal canal, but there was no evidence of anemia 
and no finding of the presence of fissures.  The examiner 
diagnosed external hemorrhoids and later submitted an 
addendum to his report finding that the hemorrhoids were 
reducible.

The veteran testified in July 1994 that he used only over-
the-counter medication for his hemorrhoids, that he had 
frequent bleeding, and that his hemorrhoids swelled 
approximately four or five times per year.  In March 1999, he 
testified that he did not require treatment because he used 
suppositories and baths as needed for his hemorrhoids.

Treatment records show complaints of rectal bleeding in 1994 
and the presence of rectal tags with no bleeding in 1995.  

The veteran underwent another VA examination in May 2003 and 
related having large, painful internal and external 
hemorrhoids that bled very easily.  He stated that he did not 
require the use of any absorbent pads and did not have fecal 
leakage.  The examiner found no sign of anemia and no 
fissures were seen.  The veteran was noted to have large 
hemorrhoids in rosette fashion and the examiner diagnosed 
external and internal hemorrhoids with bleeding and pain.

Given the evidence as outlined above, the Board finds that 
the criteria for the currently assigned 10 percent evaluation 
most closely represents the level of disability experienced 
by the veteran over the course of this appeal.  Specifically, 
the veteran has large hemorrhoids with frequent recurrence, 
but he does not show any signs of anemia and does not have 
fissures.  As such, the criteria for a 20 percent evaluation 
under Diagnostic Code 7336 have not been met.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran.  
Because the veteran has not submitted any evidence showing 
that his hemorrhoids have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, the Board finds that a higher rating 
based on exceptional or unusual circumstances cannot be 
granted on an extra-schedular basis and the request for an 
increase is denied.

F.  Bilateral hearing loss

38 C.F.R. Section 4.85 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in that 
section; there is no room for subjective interpretation.  
Scores are simply matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  38 C.F.R. Section 4.86 allows 
for the use of either Table VI or Table VIA in determining 
the appropriate numeric designation when there is evidence of 
exceptional patterns of hearing impairment.

The evidence of record reveals that the veteran underwent 
audiometric testing in May 1993 and was found to have 
puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz of 15, 10, 15, and 20 decibels, respectively 
in the right ear, with a 100 percent word recognition score 
and thresholds at the same frequencies of 10, 15, 20, and 25 
decibels, respectively, in the left ear, with a 96 percent 
word recognition score.  

The veteran testified in July 1994 that he did not find his 
hearing loss to be critical because he was still capable of 
hearing.  In March 1999, he testified that his hearing loss 
did not pose a problem.

In March 2003, the veteran again underwent audiometric 
testing and was found to have puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz of 15, 20, 
25, and 40 decibels, respectively in the right ear, with a 
100 percent word recognition score and thresholds at the same 
frequencies of 30, 40, 60, and 60 decibels, respectively, in 
the left ear, with a 94 percent word recognition score.  The 
examiner diagnosed mild right sensorineural hearing loss and 
moderately severe left sensorineural hearing loss.

Given the evidence as outlined above and using the most 
recent findings of mild right sensorineural hearing loss and 
moderately severe left sensorineural hearing loss, which are 
more severe than the test results reported in 1993, the Board 
finds that each ear meets the criteria for a numeric 
designation of I using Table VI of 38 C.F.R. Section 4.85.  
There is no evidence of exceptional patterns of hearing 
impairment to warrant the use of Table VIa under 38 C.F.R. 
Section 4.86.  Accordingly, the mechanical use of Table VII 
requires the assignment of a noncompensable disability 
rating.

As noted above, the VA schedule of ratings will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  The veteran does 
not assert that his hearing loss limits his employability in 
any way nor do his treatment records reflect that he has 
required frequent periods of hospitalization or has any type 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  Accordingly, because loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings, the Board finds that there is no evidence 
to suggest that an extra-schedular compensable evaluation 
would be appropriate for assignment and the veteran's request 
for a compensable evaluation for his bilateral hearing loss 
is denied.


ORDER

A rating higher than 10 percent for the loss of taste is 
denied.

A rating higher than 10 percent for the loss of smell is 
denied.

A rating higher than 10 percent for the residuals of a 
fractured occipital bone with headaches is denied.

A rating higher than 10 percent for sinusitis is denied.

A rating higher than 10 percent for hemorrhoids is denied.

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



